Citation Nr: 1742342	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability. 

4.  Whether there is clear and unmistakable error (CUE) in a May 2012 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1980. 

This appeal to the Board of Veterans' Appeals (Board) is from March 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran had a hearing before a Decision Review Officer.  In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge on the claim for service connection for a right knee disability.  Transcripts of these hearings are of record. 

The issue of whether CUE exists in a May 2012 rating decision will be addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  At the August 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified he desired to withdraw his appeal to reopen the issue of entitlement to service connection for bilateral hearing loss. 

2.  At the August 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified he desired to withdraw his appeal for the issue of entitlement to service connection for a back disability. 

3.  Resolving reasonable doubt in favor of the Veteran, a right knee disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the issue of reopening entitlement to service connection bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the issue of entitlement to service connection for back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  With reasonable doubt resolved in the Veterans favor, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the August 2016 Board hearing, before the Board promulgated a decision in this matter, the Veteran testified that he wished to withdraw from appellate consideration his claims for entitlement to service connection for a back disability and whether new and material evidence was submitted to reopen a claim for service connection for bilateral hearing loss. 

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for back disability and whether new and material evidence was submitted to reopen a claim for service connection for bilateral hearing loss and the claims are therefore dismissed.

II.  Right Knee Disability

The Veteran reports he has a right knee disability that is related to service.  In his October 2013 substantive appeal, the Veteran reported that he fell out of his top onto a steel locker and injured his right knee.  Specifically, the Veteran has reported hearing his knee pop after falling from his bunk in February 1977 and receiving treatment for the injury.  During his August 2016 hearing before the Board, the Veteran testified that his knee was swollen as a result of this injury, and there was significant bruising.  

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds the first element under Shedden is met.  Upon VA examination in February 2013, imaging indicated the presence of osteoarthritis of the right knee.  The diagnosis provided was status post debridement and right knee strain with ACL/PCL and leg length discrepancy.  

The Board finds the second element under Shedden is also met.  The Veteran's service treatment records document that the Veteran sustained a right knee injury in February 1977.  Specifically, the Veteran complained of injuring his right knee.  Examination of the right knee was within normal limits.  The impression was bruise.  On the February 1980 separation report of medical examination, there were no findings pertaining to the Veteran's right knee.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element, an in-service injury, is met. 

As to the third Shedden element, as noted above, the Veteran contends that his current disability of the right knee is related to the February 1977 fall during service.  See, e.g., August 2016 hearing testimony; October 2013 appeal to the Board.       

In a February 2013 VA examination, the examiner opined it was less likely than not the Veteran's current right knee condition was incurred in or caused by the right knee injury with bruising that occurred in February 1977 while on active duty.  The rationale provided is that there is only one mention in the service treatment records that mentions anything about a right knee condition.  There is also no mention of a right knee condition on the service separation examination in 1980.

In November 2016, the Veteran submitted an opinion from Dr. D.M.  Dr. D.M. opined that it is at least as likely as not that the Veteran's right knee disability is the direct result of his 1977 injury.  Dr. D.M. opined that the Veteran has a "classic long-term result" of a knee injury, "particularly when the medial meniscus is torn."  This opinion contains an extensive rationale by Dr. D.M., citing the significant difference between the Veteran's left and right knees, with the Veteran's left knee having very little arthritis, with significant tri-compartment arthritis of the right knee, which Dr. D.M. opined would be "quite unusual" in the absence of any prior injury.  The Veteran reported suffering no other injuries to the right knee other than the fall in 1977.

The Veteran is competent to discuss observed physical symptoms, such as pain in his right knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran testified before the Board in August 2016 that he has experienced significant right knee pain.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he experienced right knee pain after the injury, and that he has continued to experience right knee pain since service. 

Further, the Board finds Dr. D.M.'s opinion is generally supportive of the Veteran's contention that his current right knee disability is related to the injury he suffered during active duty service.  Dr. D.M., as an orthopedic surgeon, is competent to provide expert opinion evidence.  Dr. D.M.'s opinion is accorded great weight because it is consistent with the clinical findings regarding the Veteran's knee disability.  Dr. D.M. provides an appropriate rationale for finding a nexus between the in-service injury and the current right knee disability, noting the significant differences between the left and right knee with citation to medical research.  

The Board also affords probative value to the February 2013 VA examiner's opinion.  It was also based on a thorough review of the claims file, examination of the Veteran, and was supported by the service treatment records.

According, the Board finds the evidence for, and the evidence against, the Veteran's claim is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's in-service injury and current right knee disability.  Accordingly, the Board finds that a grant of service connection is warranted for a right knee disability.  




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the issue of reopening entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal of the issue of entitlement to service connection for a back disability is dismissed. 

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of VA benefits. 


REMAND

In a December 2016 Form 9, the Veteran appealed the issue of whether CUE exists in a May 2012 rating decision that denied a claim for service connection for PTSD.  Thereafter, in August 2017, the issue was certified to the Board.  In his substantive appeal, the Veteran requested a hearing before a VLJ at his local RO.  Accordingly, a remand to schedule this requested hearing is necessary.

Accordingly, the claim is remanded for the following action:

1.  The AOJ should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge regarding the issue of whether CUE exists in a May 2012 rating decision that denied entitlement to service connection for PTSD.  The Veteran and his representative should be notified of the date, time, and location of the hearing. 

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


